Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and arguments filed on 6/18/21, with respect to claims 17-28 have been fully considered and are persuasive.  Therefore, the rejection on 3/18/21 has been withdrawn.
The non-elected without traverse claims 1-16 have been cancelled.
For conclusion, claims 17-28 are now allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide an animal litter having the combination, especially a paper pulp with a particle size of -6 mesh to +40 mesh and the mineral particles are sized such that at least 50% by weight of the mineral particles are -100 US mesh wherein said paper pulp is sized larger than the mineral particles combined to form a plurality of pellets sized to from 4 to 40 US mesh in diameter, of structural limitations such as claimed in claims 17-28, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.


 Seguin-Laur (US 2015/0150214), Kuras et al. (US 2012/0318205),  and Drief et al. (US 2012/0260860) disclose a similar animal litter as the claimed invention.  However, the prior arts lack the teaching of an animal litter having the combination of structural limitations, especially wherein a paper pulp with a particle size of -6 mesh to +40 mesh and the mineral particles are sized such that at least 50% by weight of the mineral particles are -100 US mesh wherein said paper pulp is sized larger than the mineral particles combined to form a plurality of pellets sized to from 4 to 40 US mesh in diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644